Title: From George Washington to Jonathan Trumbull, Sr., 17 November 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Genl Greene’s Quarters [Fort Lee, N.J.]Novr 17th 1776

With much concern I beg leave to inform you of an unfortunate event that has taken place. Yesterday about 12 oClock the Enemy made a Genl Attack upon our Lines on Harlem Heights, which having carried, the Garrison retired within the Fort—Colo. Magaw who commanded finding the works invested on every side by a large part of their Army, and that there was but little or no prospect of effecting a retreat across the North River surrendered the Post. We do not know the loss of killed and wounded on either side, but I imagine it is pretty considerable, as the engagement at some parts of the Lines was of long continuance and heavy; neither do I know the terms of capitulation—The force of the Garrison before the attack was about 2,000 Men. The importance of the North River, and the sanguine wishes of all to prevent the Enemy from possessing it have been the causes of this unhappy Catastrophe. I have the honor to be with great Respect Sir Your most obedient Servant

Go: Washington


P.S. You will be pleased to transmit this intelligence to Govr Cooke with a requisition to him to send it to the Massachusetts State.
As an Exchange of prisoners must be naturally desired by both parties, I shall be glad to know if those in your State are ready, and of your sentiments by the earliest opportunity, as to the mode, whether it will be best by water or by land.


G.W.
